UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2013 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 0-20600 ZOLTEK COMPANIES, INC. (Exact name of registrant as specified in its charter) Missouri 43-1311101 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3101 McKelvey Road, St. Louis, Missouri 63044 (Address of principal executive offices, including zip code) Registrant's telephone number, including area code: (314) 291-5110 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class: Name of Each Exchange on Which Registered: Common Stock, $.01Par Value per Share The Nasdaq Stock Market LLC (Nasdaq Global Select Market) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [ ] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K [ X]. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large Accelerated Filer ☐ Accelerated Filer☒ Non-Accelerated Filer☐ Smaller Reporting Company☐ 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] State the aggregate market value of the voting stock held by non-affiliates of the registrant as of March 31, 2013: approximately $324 million. Indicate the number of shares outstanding of each of the registrant's classes of common stock as of November 25, 2013: 34,394,422 shares of Common Stock, par value $.01 per share. 2 ZOLTEK COMPANIES, INC. INDEX Part I. Item 1. Business 4 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 14 Item 2. Properties 14 Item 3. Legal Proceedings 15 Item 4. Mine Safety Disclosures 15 Part II. Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item 6. Selected Financial Data 18 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 28 Item 8. Financial Statements and Supplementary Data 30 Item 9. Changes in and Disagreements with Accountants in Accounting and Financial Disclosure 54 Item 9A. Controls and Procedures 54 Item 9B. Other Information 54 Part III. Item 10. Directors, Executive Officers and Corporate Governance 55 Item 11. Executive Compensation 57 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 67 Item 13. Certain Relationships and Related Transactions, and Director Independence 69 Item 14. Principal Accounting Fees and Services 70 Part IV. Item 15. Exhibits, Financial Statement Schedules 71 Signatures 73 Exhibit Index 74 3 PART I Item 1. Business This Annual Report on Form 10-K for the fiscal year ended September 30, 2013 and the information incorporated by reference herein contain forward-looking statements, which are inherently subject to risks and uncertainties. See “—Special Note Regarding Forward-Looking Statements.” General Development of Business Zoltek Companies, Inc. (the “Company” or “Zoltek”) is an applied technology and advanced materials company. Our mission is to lead the commercialization of carbon fiber through our development of a price-competitive, high-performance reinforcement for composites used in a broad range of commercial products which we sell under the Panex ® trade name. In addition to manufacturing carbon fiber, we produce an intermediate product, a stabilized and oxidized acrylic fiber used in flame- and heat-resistant applications which we sell under the Pyron ® trade name. Our current business was founded in 1988 and we are incorporated in Missouri. Merger Agreement with Toray On September 27, 2013, the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”), by and among the Company, Toray Industries, Inc., a Japanese kabushiki kaisha (“Toray”), and TZ Acquisition Corp., a Missouri corporation (“Merger Sub”). Upon the terms and subject to the conditions in the Merger Agreement, Merger Sub will merge with and into the Company (the “Merger”), with the Company continuing as the surviving corporation in the Merger as a wholly-owned subsidiary of Toray. Following completion of the Merger, the Company will be delisted from The Nasdaq Stock Global Select Market (“Nasdaq”) (with there no longer being a public market for the Company’s common stock), and the Company’s common stock will be deregistered under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). At the effective time of the Merger (the “Effective Time”) and pursuant to the Merger Agreement, each issued and outstanding share of the Company’s common stock (other than any shares (1) owned by Toray, Merger Sub, the Company or any of their subsidiaries, and (2) owned by shareholders who are entitled to, and who have properly exercised, appraisal rights in accordance with applicable Missouri law) will be converted automatically into the right to receive $16.75 per share in cash, without interest (the “Merger Consideration”). At the Effective Time, each stock option outstanding under the Company’s equity plans, whether vested or unvested, will also be converted into the right to receive the Merger Consideration with respect to each share subject to the award, less the applicable exercise price per share. The Merger Agreement includes customary representations, warranties and covenants of the parties. Each party’s obligation to consummate the Merger is subject to customary conditions, including, but not limited to: (1) approval of the Merger Agreement by the holders of at least two-thirds of the outstanding shares of the Company common stock entitled to vote thereon (“Company Shareholder Approval”), (2) the expiration or early termination of the waiting period applicable to the Merger under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”), (3) written confirmation from the Committee on Foreign Investment in the United States that review of the Merger under the Foreign Investment and National Security Act of 2007 has been completed and that there are no unresolved national security concerns with respect to the Merger, and (4) the absence of any order enjoining or prohibiting the Merger. Additionally, each party’s obligation to consummate the Merger is subject to certain other conditions, including, but not limited to: (a) the accuracy of the other party’s representations and warranties contained in the Merger Agreement (subject to certain materiality qualifiers), and (b) the other party’s compliance with its obligations under the Merger Agreement in all material respects. The waiting period under the HSR Act was terminated effective November 8, 2013. The Merger Agreement does not contain a financing contingency. Additional information about the Merger and the terms of the Merger Agreement can be found in the Current Report on Form 8-K filed by the Company under Item 1.01 of that Form 8-K on September 27, 2013, including the full text of the Merger Agreement filed as Exhibit 2.1 to that Form 8-K and incorporated by reference therein. Also, on December 11, 2013, we filed with the Securities and Exchange Commission (“SEC”) the definitive proxy statement regarding the proposed Merger and related matters. Investors and security holders are urged to read the definitive proxy statement and other documents relating to the Merger because they contain important information. Investors and security holders may obtain a free copy of the definitive proxy statement and other documents that we file with the SEC from the SEC’s website at www.sec.gov and our website at www.zoltek.com Overview We led the development of the carbon fiber commercialization concept and we believe we are the largest manufacturer primarily focused on producing low-cost carbon fibers for commercial applications. We have spent over 15years developing and refining our proprietary technology and manufacturing processes and building capacity. 4 During 2006, we began our transformation from primarily a development business to an operational phase and continued our expansion plans that were first announced in 2005. Also during 2006, the demand for commercial carbon fibers continued to increase substantially and the aerospace and commercial applications diversified. We believe that this divergence will persist over a long period and validates our commercialization strategy. Zoltek’s mission to commercialize carbon fibers has proven successful over the past several years, but the development of large volume applications continues to be constrained because converting commercial carbon fibers to a finished product depends to a large degree on a fragmented and inefficient supply chain. Consequently, we are taking the next step in the commercialization process. We are designing new equipment and developing new processing methods to support the commercialization strategy. The goal is to develop higher-throughput, lower-cost conversion methods designed to consolidate the supply chain and open new markets. These value-added, or “composite intermediate” products and processes, are being developed by Zoltek’s research and development (R&D) group. In April 2010, Zoltek announced the formation of Zoltek Automotive, a subsidiary established to accelerate the incorporation of carbon fiber products into automotive applications. Zoltek Automotive seeks to lead the commercialization effort in the automotive applications, which we believe will ultimately be the largest user of carbon fibers. This group is incorporating the new developments in process equipment and manufacturing techniques into the automotive manufacturing applications. As a part of this effort, in March 2012, Zoltek announced its collaboration with Magna Exteriors and Interiors, an operating unit of Magna International, Inc. to develop carbon fiber sheet molding compounds for the automotive industry. Magna Incorporated, based in Aurora, Ontario, Canada, is the largest automotive parts manufacturer in North America. The newly developed carbon fiber material combines Zoltek’s Panex 35 commercial carbon fiber with Magna’s EpicBlendSMC™ sheet molding compound formulations. The new material will allow Magna to offer an expanded range of lightweight parts and sub-systems for automotive, commercial truck and other markets. Magna Exteriors and Interiors will sell the sheet molding compound directly to molders. We are aggressively marketing to obtain new business in both existing and new applications. New applications tend to require relatively long sales cycles due to the qualification of carbon fibers into new product development manufacturing and engineering. Targeted application areas include wind energy, deep sea drilling, infrastructure, aerospace secondary structures, automotive and aircraft brakes. During 2010, we added additional sales personnel in Asia, focusing on markets in China, India and Korea and have begun to see some success through new customers and sales in those regions. In order to manage our business, we focus on two separate business segments: carbon fibers and technical fibers (oxidized acrylic fibers). We also manage the corporate/other segment which consists of ancillary activities not directly related to the carbon fiber or technical fiber segments. Business Strategy Our business model focuses on low and sustainable pricing facilitated by low production costs, rapidly scalable capacity and a product line that offers various value-added products and process enhancements. The principal elements of our business strategy include the following: Sustainable Price Leadership. We market carbon fibers for use as a base reinforcement material in composites at sustainable price levels resulting in predictable composite costs per unit of strength and stiffness that compare favorably with alternative base construction materials. We also believe our proprietary process and equipment design technology enable us to produce carbon fibers at costs substantially lower than those generally prevailing in the industry and to supply carbon fibers for applications that are not economically viable for our higher-cost competitors. We believe that, with our targeted cost structure, we can maintain sustainable pricing that makes it attractive for customers to commit to high-volume applications. Support for New Commercial Markets and Applications Development. To further accelerate the commercialization of carbon fibers and carbon fiber composites across a broad range of mass-market applications, we have pursued various initiatives, including partnerships with potential users of carbon fibers to act as catalysts in the development of new low-cost, high-volume products. We believe that our supply relationships with customers for wind energy applications are the direct result of these development efforts. These efforts were recognized as Zoltek was named 2010 “Supplier of the Year” by Vestas Blades A/S, the blade manufacturing division of Vestas Wind Systems A/S. Our objective is to develop methods to efficiently introduce our carbon fiber into various composite manufacturing processes. We seek to help others achieve new levels of performance across a range of products. As an example, Zoltek continues to advance the development of process equipment and design of downstream products, such as our prepreg (carbon fiber pre-impregnated with bonding resin) production. We seek to supplant inefficient non-value added players in the supply chain to more directly support needs of our end customers who desire to incorporate carbon fiber into their products. Zoltek’s goal is to become the largest carbon fiber prepreg manufacturer in the world. 5 Capacity Leadership to Keep Pace with Long-Term Demand Growth. We believe that our decision to build and maintain significant available capacity will allow us the ability to enter into additional long-term supply arrangements with high-volume customers. We have developed, and are continually seeking to improve, proprietary continuous carbonization line designs in order to increase efficiency and shorten lead time from the time of the decision to add lines to the time when the lines become operational. In addition, we have continually improved our ability to produce acrylic fiber precursor at low costs and in sufficient quantities to support our growth in carbon fiber capacity. The ability to increase capacity in response to the growth of commercial applications is essential to encouraging development of large-volume applications. Targeted Applications We have identified targeted applications for our products with high growth potential across a variety of industries. Among them are: ● Wind Energy ● Automotive ● Offshore Drilling ● Infrastructure ● Thermoplastic Compounding ● Aircraft Brakes/Friction Resistance ● Aerospace Secondary Structures Customers In fiscal 2013, 2012 and 2011, we reported net sales of $61.8 million, $86.6 million and $42.7 million, respectively, to Vestas Wind Systems, a leading wind turbine manufacturer, which represented 44.0%, 46.5% and 28.1% of our net sales, respectively, during such years. In fiscal 2011, we also reported net sales of $15.8 million, which represented 10.4% of our net sales, to Saertex GMBH & Company, a manufacturer of fabrics for the composite industry, including materials for production of wind turbine blades. The related open accounts receivable balances for Vestas Wind Systems at September 30, 2013 and 2012 were $17.6 million and $22.3 million, respectively. These were the only customers that represented greater than 10% of consolidated net sales during these fiscal years. We continue to make efforts to expand our customer base through new downstream product offerings and expanded sales efforts that result in reducing our reliance on any one customer. Backlog Sales of our products are generally made pursuant to customer purchase orders. In recent years, our customers have increasingly demanded shorter order lead times and “just-in-time” delivery performance. While we have multi-year contracts with certain major customers, most of these contracts specify the customers’ indicated requirements that will be supplied by us and the terms under which the sales will occur, not the specific quantities to be procured. As a result, twelve-month order backlog is not a meaningful indicator of future revenues for us. Company Operations We have manufacturing plants in Nyergesujfalu, Hungary, Guadalajara, Mexico, Abilene, Texas, and St. Charles and St. Peters, Missouri. Our plant in Hungary is our largest carbon fiber and technical fiber manufacturing facility. Our Hungarian plant also manufactures acrylic fiber precursor, the raw material that we use to make carbon fibers and technical fibers. During fiscal 2012, we expanded our plant in Hungary to allow for greater fabric manufacturing capability. Our Texas plant houses value-added processing capabilities. Our St. Charles, Missouri plant is primarily dedicated to the production of technical fibers and carbon fibers for aircraft brake and other friction applications. Our plant in St. Peters, Missouri, opened in October 2011, houses production of resin pre-impregnated carbon fibers called “prepregs” and serves as our primary research and development facility. In addition, we have facilities in Salt Lake City, Utah where we design and build composite manufacturing and filament winding equipment. We acquired our facility in Guadalajara, Mexico in October 2007. This facility supplies our North American operations with low-cost precursor and serves as an additional site for worldwide carbon fiber production. The plant began precursor and carbon fiber production in the second quarter of fiscal 2009, but due to economic and market conditions, we were forced to curtail production. The plant restarted production in the third quarter of fiscal 2011. The Mexico plant, which we expect will eventually be our largest facility, substantially increases our capacity to produce low-cost carbon fibers on a timely and cost-effective basis. It will further extend our leadership position in the commercial carbon fibers sector by improving the reliability of supply to our customers by serving as a duplicate facility to our Hungarian plant which could qualify as two separate sources. Acrylic fiber precursor comprises a substantial portion of the total cost of producing carbon fibers. With the addition of our Mexico precursor facility, we believe we have ample supply of high quality, low-cost precursor to supply our foreseeable future requirements. 6 An element of our strategy is to offer customers value-added processing of the fibers that we produce. Our longer-term focus is on creating integrated solutions for large potential end users by working directly with carbon fiber customers in the primary applications that we target. We perform certain downstream processing, such as weaving, knitting, blending with other fibers, chopping and milling, pultruding, and preparation of pre-form, pre-cut stacks of fabric. The prepreg we manufacture is another downstream product. In addition, our Salt Lake City-based Entec Composite Machines subsidiary designs and builds composite manufacturing equipment and markets the equipment along with manufacturing technology and materials. We also provide composite design and engineering for development of applications for carbon fiber reinforced composites. We reported research and development expenses of $7.7 million, $7.0 million and $8.6 million in fiscal 2013, 2012 and 2011, respectively. For historical financial information regarding our various business segments, see Note 4 of the Notes to Consolidated Financial Statements. Competition Our carbon fibers and technical fibers business segments compete with various other producers of carbon fibers. We believe we are the only publicly-held company that is a “pure-play” in carbon fibers, while all the other six principal competitors’ carbon fiber operations are a relatively small part of their total businesses. Our existing six major competitors have substantially greater research and development, marketing, financial and managerial resources than we do. We are aware of no single manufacturer of carbon fiber products that competes across all of our product lines and applications. We believe our business model distinguishes us from other carbon fiber manufacturers in supporting the long-term growth of the commercial carbon fiber market. To varying degrees, depending on market conditions and supply, we compete with aerospace grade carbon fiber producers, such as Hexcel Corporation and Cytec Industries of the United States and Toray Group, Toho Tenax and Mitsubishi Chemical of Japan. These carbon fiber producers tend to market higher cost products than our products, with a principal focus on aerospace structural and high price industrial applications. The aerospace carbon fiber manufacturers have tended to enter into direct competition with us primarily when they engage in significant discounting to protect their market share. SGL Carbon is the most direct competitor which also uses a textile-type precursor. SGL Carbon is also our principal competitor in selling oxidized fiber. We manufacture our own textile-type precursor. We believe this provides us with a competitive edge as we are not dependent on a third party for this material. Our ability to source products from multiple locations allows us to pursue a much higher percentage of our primary customers’ business by minimizing their supply risk. The principal areas of competition for our carbon fibers and technical fibers business are sustainable price, quality, development of new applications and ability to reliably meet the customer’s volume requirements and qualifications for particular programs. Carbon fiber production also requires substantial capital expenditures for manufacturing plants and specialized equipment, know-how to economically manufacture carbon fibers to meet technical specifications and the ability to qualify carbon fibers for acceptable performance in downstream applications. International The Company conducts its carbon fiber products operations primarily in North America and Europe. The Company sells its carbon fibers globally. There are unique risks attendant to the Company's foreign operations, such as currency fluctuations. For additional information regarding our international operations, see Note 4 of the Notes to Consolidated Financial Statements. Sources of Supply As part of its growth strategy, the Company has developed its own precursor acrylic fibers, which are the principal raw material for all of its carbon fibers. The primary source of raw material for the precursor is ACN (acrylonitrile), which is a commodity product with multiple sources. Environmental The Company's operations generate various hazardous wastes, including gaseous, liquid and solid materials. The operations of the Company's carbon fibers and technical fibers business segments utilize thermal oxidation of various by-product streams designed to comply with applicable laws and regulations. The plants produce air emissions that are regulated and permitted by various environmental authorities. The plants are required to verify by performance tests that certain emission rates are not exceeded. The Company does not believe that compliance by its carbon fibers and technical fibers operations with applicable environmental regulations will have a material adverse effect upon the Company's future capital expenditure requirements, results of operations or competitive position. There can be no assurance, however, as to the effect of interpretation of current laws or future changes in federal, state or international environmental laws or regulations or their interpretation on the business segments’ results of operations or financial condition. Employees As of September30, 2013, we employed 458 persons in our North American operations and 725 in our European operations. 7 Our U.S.employees are not represented by any collective bargaining organizations. By law, most employees in Hungary are represented by at least one labor union. At Zoltek Zrt., our Hungarian subsidiary, there are two active unions (some Zoltek Zrt. employees belong to both unions). Management meets with union representatives on a regular basis and there have not been any problems or major disagreements with either union in the past five years. At our Mexican subsidiary, employees are also represented by a union which was selected by our subsidiary. We believe that overall our employee relations are good. AVAILABLE INFORMATION The Company regularly files periodic reports with the Securities and Exchange Commission (“SEC”), including annual reports on Form 10-K and quarterly reports on Form 10-Q, as well as, from time to time, current reports on Form 8-K and amendments to those reports. These filings are available free of charge on the Company's website at www.zoltek.com, as soon as reasonably practicable after their electronic filing with the SEC. All of the Company’s filings may be read or copied at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549. Information on the operation of the Public Reference Room can be obtained by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet website ( http://www.sec.gov ) that contains reports, proxy and information statements and other information regarding issuers that file electronically. This Annual Report on Form 10-K for fiscal 2013 and the documents incorporated by reference herein contain forward-looking statements, which are inherently subject to risks and uncertainties. See “— Special Note Regarding Forward Looking Statements.” SPECIAL NOTEREGARDING FORWARD-LOOKING STATEMENTS This Form 10-K and the information incorporated by reference in this Form 10-K contain certain statements that constitute “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. The words “expect,” “believe,” “goal,” “plan,” “intend,” “estimate,” and similar expressions and variations thereof are intended to specifically identify forward-looking statements. Those statements appear in this Form 10-K, any accompanying Form 10-K supplement and the documents incorporated herein by reference, particularly in the sections entitled “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business,” and include statements regarding the intent, belief or current expectations of us, our directors and officers with respect to, among other things: (1)our financial prospects; (2)our growth strategy and operating strategy, including our focus on facilitating acceleration of the introduction and development of mass market applications for carbon fibers; and (3)our current and expected future revenue. This Form 10-K and the information incorporated by reference in this report also contain statements that are based on the current expectations of our Company. You are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those projected in the forward-looking statements as a result of various factors. The factors that might cause such differences include, among others, our ability to: (1) successfully adapt to recessionary conditions in the global economy and substantial volatility in order rates from our wind energy customers, including our principal customer Vestas Wind Systems; (2) penetrate existing, identified and emerging markets, including entering into new supply agreements with large volume customers; (3) continue to improve efficiency at our manufacturing facilities on a timely and cost-effective basis; (4) successfully add new planned capacity for the production of carbon fiber, prepregs and precursor raw materials and meet our obligations under long-term supply agreements; (5) operate profitably; (6) increase or maintain our borrowing at acceptable costs; (7) manage changes in customers’ forecasted requirements for our products; (8) continue investing in application and market development for a range of applications; (9) manufacture low-cost carbon fibers and profitably market them despite fluctuations in raw material and energy costs; (10) successfully operate our Mexican facility to produce acrylic fiber precursor and carbon fibers; (11) successfully continue operations at our Hungarian facility if natural gas supply disruptions occur; (12) successfully prosecute patent litigation; (13) successfully facilitate adoption of our carbon fibers by the auto industry for use in high-volume applications; (14) establish and grow prepreg capacity; (15) speed development of low-cost carbon fiber sheet molding compounds for the automotive industry pursuant to our global collaborative partnership with Magna Exteriors and Interiors; (16) resolve possible disputes with a group of shareholders that filed a Schedule 13D reporting beneficial ownership of an aggregate of approximately 10.1% of our outstanding common stock, including the group’s request for a special shareholders meeting to remove the current Board of Directors and elect new directors; (17) manage and respond to matters relating to our proposed Merger with Toray, including without limitation (a) the occurrence of any event, change or other circumstances that could give rise to termination of the Merger Agreement before the Merger is completed; (b) the outcome of any legal proceedings instituted against Zoltek and others following announcement of the Merger Agreement; (c) our ability to complete the proposed Merger due to the failure of Zoltek, Toray or Merger Sub to satisfy the conditions to the Merger, including, but not limited to, obtaining the approval of our shareholders, antitrust approval and other closing conditions; (d) potential employee retention difficulties as a result of the proposed Merger; (e) disruption of our operations as a result of the Merger; and (f) our ability to realize the benefits of the Merger; and (18) manage the risks identified under "Risk Factors" in our filings with the SEC. Because forward-looking statements are inherently subject to risks and uncertainties, some of which cannot be predicted or quantified, you should not rely upon forward-looking statements as predictions of future events. The events and circumstances reflected in the forward-looking statements may not be achieved or occur and actual results could differ materially from those projected in the forward-looking statements. 8 Item 1A. Risk Factors The following are certain risk factors that could affect Zoltek's business, financial condition and results of operations. These risk factors should be considered in connection with evaluating the forward-looking statements contained in this Annual Report on Form 10-K because these factors could cause the actual results and conditions to differ materially from those indicated in the forward-looking statements. Before you invest in the Company’s securities, you should know that making such an investment involves a high degree of risk, including the risks described below. The risks that we have highlighted here are not the only ones that the Company faces. If any of the risks actually occur, the Company's business, financial condition, results of operations or cash flows could be negatively affected. In that case, the trading price of its securities could decline, and you may lose all or part of your investment. Risk Factors Related to the Proposed Merger with Toray The Merger is subject to various closing conditions, including governmental approvals, and other uncertainties and there can be no assurances as to whether and when it may be completed. On September 27, 2013, we entered into the Merger Agreement with Toray and Merger Sub, under which Merger Sub will merge with and into Zoltek, with Zoltek continuing as the surviving corporation and wholly owned subsidiary of Toray. The consummation of the Merger is subject to customary closing conditions. A number of the conditions are not within our control, and may prevent, delay or otherwise materially adversely affect the completion of the transaction. These conditions include, among other things receiving the required approval of the Company's shareholders. It also is possible that a change, event, fact, effect or circumstance that could lead to a material adverse effect to Zoltek may occur, which may give Toray the ability to not complete the Merger. We cannot predict with certainty whether and when any of the required closing conditions will be satisfied or if another uncertainty may arise. If the Merger does not receive, or timely receive, the required regulatory approvals and clearances, or if another event occurs delaying or preventing the Merger, such delay or failure to complete the Merger may cause uncertainty or other negative consequences that may materially and adversely affect our sales, financial performance and operating results, and the price per share for our common stock. If the Merger Agreement is terminated, we may, under certain circumstances, be obligated to pay a termination fee or a break-up fee to Toray. These costs could require us to use available cash that would have otherwise been available for general corporate purposes. If the Merger is not completed, in certain circumstances, we would still be liable for significant transaction costs and could also be required to pay a termination fee of $23 million. If the Merger Agreement is terminated, the expense reimbursement and the termination fee we may be required to pay, if any, under the Merger Agreement may require us to use available cash that would have otherwise been available for general corporate purposes. For these and other reasons, a failed Merger could materially and adversely affect our business, operating results or financial condition, which in turn would materially and adversely affect our business or financial condition, the price per share of our common stock. While the Merger is pending, we are subject to business uncertainties and contractual restrictions that could materially adversely affect our operations and the future of our business or result in a loss of employees. The Merger Agreement includes restrictions on the conduct of our business prior to the completion of the Merger, generally requiring us to conduct our business generally in the ordinary course and subjecting us to a variety of specified limitations absent Toray's prior written consent. We may find that these and other contractual arrangements in the Merger Agreement may delay or prevent us from or limit our ability to respond effectively to competitive pressures, industry developments and future business opportunities that may arise during such period, even if our management thinks they may be advisable. The pendency of the Merger may also divert management's attention and our resources from ongoing business and operations. Our employees, customers and suppliers may have uncertainties about the effects of the Merger. In connection with the pending Merger, it is possible that some customers, suppliers and other persons with whom we have a business relationship may delay or defer certain business decisions or might decide to seek to terminate, change or renegotiate their relationship with us as a result of the Merger. Similarly, current and prospective employees may experience uncertainty about their future roles with us following completion of the Merger, which may materially adversely affect our ability to attract and retain key employees. If any of these effects were to occur, it could materially and adversely impact our revenues, earnings and cash flows and other business results and financial condition, as well as the market price of our common stock, regardless of whether the Merger is completed. Failure to complete the Merger could negatively impact our stock price and our business and financial results. There is no assurance that the Merger or any other transaction will occur or that the conditions to the Merger will be satisfied in a timely manner or at all. Further, there is no assurance that any event, change or other circumstances that could give rise to the termination of the Merger Agreement will not occur. Because the share price of our common stock after the announcement of the Merger Agreement may reflect an assumption that the Merger will be completed, the share price of our common stock may drop, potentially significantly, if the Merger is not completed. In addition, under circumstances defined in the Merger Agreement, if the Merger is not completed we may be required to pay a termination fee of up to approximately $23 million. Certain costs associated with the Merger are already incurred or may be payable even if the Merger is not completed. Further, a failed transaction may result in negative publicity and a negative impression of us in the investment community. Finally, any disruptions to our business resulting from the announcement and pendency of the Merger and from intensifying competition from our competitors, including any adverse changes in our relationships with our customers, vendors and employees or recruiting and retention efforts, could continue or accelerate in the event of a failed transaction. There can be no assurance that our business, these relationships or our financial condition will not be negatively impacted, as compared to prior to the announcement of the Merger, if the Merger is not consummated. If any of these effects were to occur, it could negatively impact our revenues, earnings and cash flows and other business results and financial condition, as well as the market price of our common stock. 9 Pending litigations against Zoltek and our directors could result in an injunction preventing completion of the Merger, and significant litigation costs that could adversely affect our financial condition. Since the announcement of the signing of the Merger Agreement, Zoltek, as well as the members of our Board of Directors, have been named as defendants in multiple lawsuits purportedly brought by our shareholders challenging the proposed Merger. The lawsuits generally allege, among other things, that the Merger fails to properly value Zoltek, that the individual defendants breached their fiduciary duties in approving the Merger Agreement and that those breaches were aided and abetted by the Company, Toray and Merger Sub. The lawsuits seek, among other things, injunctive relief to enjoin the defendants from completing the Merger on the agreed-upon terms, monetary relief and attorneys' fees and costs. One of the conditions to the closing of the Merger is that no injunction preventing the consummation of the Merger and the other transactions contemplated by the Merger Agreement shall be in effect and that no rule, regulation, order or injunction shall have been enacted, entered, promulgated or enforced by any governmental entity that prohibits or makes illegal the consummation of the Merger. Consequently, if the plaintiffs were to secure injunctive or other relief prohibiting, delaying, or otherwise adversely affecting the defendants' ability to complete the Merger, then such injunctive or other relief may prevent the Merger from becoming effective within the expected time frame or at all. If completion of the Merger is prevented or delayed, it could result in substantial costs to us and Toray. In addition, Zoltek and Toray are incurring and will continue incurring significant costs in connection with the lawsuits, including costs associated with the indemnification of our directors and officers. Our growth and profitability will depend on increases in demand for carbon fibers and entering into new supply relationships. Historically, our business has been adversely affected during periods of oversupply and capacity constraints. For years prior to fiscal 2004, our financial results were adversely affected by industry oversupply conditions which inhibited adoption of carbon fibers for non-aerospace applications as existing and potential customers were reluctant to commit to incorporate carbon fiber composites into their products due to concerns about the availability of carbon fiber in large volumes at predictable costs. During 2006 and 2007, the divergence in the aerospace and commercial applications and our new supply relationships with wind energy customers led to strains on our ability to meet all the demand from our wind energy customers and we were unable to take on new customers. We currently have sufficient capacity to meet demand from current wind energy customers and produce carbon fibers for additional large-scale applications. Our capacity expansion resulted in excess capacity costs of $2.8 million in fiscal 2012 which increased to $10.8 million in fiscal 2013. Our future profitability and growth will depend upon our ability to enter into supply relationships with new customers for existing applications utilizing our carbon fibers and the development of new markets for large-scale applications which incorporate our carbon fiber products. Development of new customers for existing applications and new markets for our carbon fiber products will require substantial technical, marketing and sales efforts and the expenditure of significant funds. Development of new markets for carbon fibers may not occur. Our business, operating results and financial condition could be materially and adversely affected if new customers and markets for our carbon fiber products do not develop. Increases in sales of our carbon fiber products are subject to long sales cycles of our customers. Our future profitability and growth will depend primarily upon our ability to enter into supply relationships with new customers for existing applications utilizing our carbon fibers and the development of new markets for a broad range of large-scale applications which incorporate our carbon fiber products. Our ability to increase sales of our carbon fiber products is subject to relatively long sales cycles of our customers due to new product development, manufacturing and engineering investments our customers must make to incorporate carbon fiber composites into their products. A limited number of customers generate a significant portion of our revenue and they may terminate their contracts with us in the event of certain changes in control or may require that we make penalty payments if we fail to perform. For fiscal 2013, our largest customer represented 44.0% of our revenue and our three next largest customers accounted for a total of 21.7% of our revenue. We anticipate that significant customer concentration will continue for the foreseeable future, although the composition of our largest customers may change from period to period. A substantial portion of our total sales in fiscal 2013 were to customers for wind energy applications. Significant changes in demand for our customers’ wind turbines, the shares of their requirements that are awarded to us or changes in the design or materials used to construct their products could result in a significant loss of business with these customers. Our contracts with certain customers allow them to terminate their agreements with us or require us to make substantial penalty payments if we fail to perform our obligations under our agreements with them. The loss of, or significant reduction in the purchases by, these customers or any other significant customer could have a material adverse effect upon our future revenues and business, results of operations, financial condition or cash flows. 10 We reported net losses from continuing operations for fiscal 2011, 2010, 2009, 2007 and each of the five fiscal years preceding it. Although we reported net income in fiscal 2013, 2012 and 2008, we have reported losses from continuing operations of $4.2 million, $6.3 million and $3.6 million in fiscal 2009, 2010 and2011 respectively. We may be unable to operate profitably in fiscal 2014 or later years. Demand for our carbon fiber products may be adversely affected by the current economic and credit environment. The United States and international economies recently have experienced (and continue to experience) a period of slow economic growth. European economies currently are experiencing recessionary conditions and extreme uncertainty and growth in China has slowed. Current global economic conditions could contribute to a slowdown for products that require significant capital expenditures, including demand for large-scale projects that incorporate our carbon fibers. Our operations and sales in foreign countries are subject to risks. For fiscal 2013, approximately 59.7% of our revenues were derived from products supplied by our operations in Hungary. Our operations in Hungary and Mexico and our sales in other foreign countries are subject to risks associated with foreign operations and markets including the fact that many members of our senior management are resident in the United States, foreign currency fluctuations, changes in regulatory, economic or political conditions, tariffs and other trade barriers, longer payment cycles for accounts receivable, potentially adverse tax consequences, restrictions on repatriation of earnings and the burdens of complying with a wide variety of foreign laws. These factors could have a material adverse effect upon our future revenues and business, results of operations, financial condition or cash flows. Our ability to fund and manage our anticipated growth will affect our operating results. The growth in our business has placed, and is expected to continue to place, a significant strain on our management and operations. In order to effectively manage potential long-term growth and to reach growth targets, we will need to add to our carbon fiber manufacturing capacity, have access to adequate financial resources to fund significant capital expenditures and working capital requirements and maintain gross profit margins. We must also pursue a growth strategy and continue to strengthen our operations, including our financial and management information systems, and expand, train and manage our employee workforce. There can be no assurance that we will be able to do so effectively or on a timely basis. Failure to do so could have a material adverse effect upon our future revenues and business, results of operations, financial condition or cash flows. Additionally, in the event that we need to obtain debt or equity financing in the future to fund our growth, we may not be able to obtain additional debt financing on favorable terms. Our operations are dependent upon our senior management and technical personnel. Our future operating results depend upon the continued service of our senior management including our Chairman and Chief Executive Officer, Zsolt Rumy, and our technical, management and sales personnel in our domestic and international operations. Our future success will depend upon our continuing ability to attract and retain highly qualified managerial, sales and technical personnel. Competition for such personnel is intense, and there can be no assurance that we will retain our key managerial and technical employees or that we will be successful in attracting, assimilating or retaining other highly qualified personnel in the future. Our operating results may fluctuate. Our quarterly results of operations may fluctuate as a result of a number of factors, including the timing of purchase orders for and shipments of our products, our ability to successfully operate our expanding production capacity and changes in production levels. Therefore, quarter-to-quarter comparisons of results of operations have been and will be impacted by the timing of such orders and shipments. In addition, our operating results could be adversely affected by these factors, among others, such as variations in the mix of product sales, price changes in response to competitive factors and interruptions in plant operations. Developments by competitors may reduce demand for our products and technologies, which may adversely affect our sales. We compete with various other participants in the advanced materials markets. All of our six principal competitors have substantially greater research and development, manufacturing, marketing, financial and managerial resources than we do. In addition, existing carbon fiber producers, including those that supply aerospace applications, may refocus their activities to produce carbon fiber for commercial applications that compete more directly with us and certain producers have announced plans to do so. Developments by existing or future competitors may render our products or technologies less competitive. In addition, we may not be able to keep pace with new technological developments. 11 The price volatility of many of our raw materials and energy costs may result in increased production costs, which we may not be able to pass on to our customers. A substantial portion of our raw materials are subject to price volatility and a significant portion of our manufacturing costs are energy costs. We are not always able to increase product selling prices and, ultimately, pass on underlying cost increases to our customers. In addition, our competitors may be able to obtain raw materials at a lower cost than we can. Additional raw material and energy cost increases that we are not able to pass on to customers or the loss of key customers to competitors as a result of price increases could have a material adverse effect on our future revenues and business, results of operations, financial condition or cash flows. We could be adversely affected by environmental and safety requirements. Our operations require the handling, use, storage and disposal of certain regulated materials and wastes. As a result, we are subject to various laws and regulations pertaining to pollution and protection of the environment, health and safety. These requirements govern, among other things, emissions to air, discharge to waters and the generation, handling, storage, treatment and disposal of waste and remediation of contaminated sites. We have made, and will continue to make, capital and other expenditures in order to comply with these laws and regulations. These laws and regulations and their interpretations are complex, change frequently and could become more stringent in the future. In addition, we may be required to comply with evolving environmental, health and safety laws, regulations or requirements that may be adopted or imposed in the future or to address newly discovered information or conditions that require a response. Although most of our properties have been the subject of environmental site assessments, there can be no assurance that all potential instances of soil and groundwater contamination have been identified, even at those sites where assessments have been conducted. Accordingly, we may discover previously unknown environmental conditions and the cost of remediating such conditions may be material. Our business depends upon the maintenance of our proprietary technology. We depend upon our proprietary technology that generally is not subject to patent protection. We rely principally upon trade secret and copyright laws to protect our proprietary technology. We regularly enter into confidentiality agreements with our key employees, customers and potential customers and limit access to and distribution of our trade secrets and other proprietary information. These measures may not be adequate to prevent misappropriation of our technology or to assure that our competitors will not independently develop technologies that are substantially equivalent or superior to our technology. In addition, the laws of other countries in which we operate may not protect our proprietary rights to the same extent as the laws of the United States. We are also subject to the risk of adverse claims and litigation alleging infringement of intellectual property rights of third parties. We may be obligated to repay a grant from the Hungarian government if certain conditions are not met. In 2006, the Hungarian government pledged a grant of 2.9 billion Hungarian Forint (“HUF”) to Zoltek Zrt., our Hungarian subsidiary. Based on applicable exchange rates, the total value of such grant was approximately $13.1 million at September 30, 2013. As of September 30, 2013, Zoltek Zrt. had received an aggregate of approximately HUF 2.6 billion ($11.7 million) in funding pursuant to the grant. The grant was used to provide a portion of the capital resources to modernize Zoltek Zrt.’s facility, establish research and development facilities and support build-up of manufacturing capacity of carbon fibers. The grant contains various conditions under which Zoltek Zrt. may be required to pay back all or a portion of the grant, including, among other things, if Zoltek Zrt.: fails to obtain revenue targets; fails to employ an average annual staff of at least 1,200 employees; fails to utilize regional suppliers for at least 45% of its purchases; fails to obtain consent from the Hungarian government prior to selling assets created with grant funds; fails to use grant funds in accordance with the grant agreement; fails to provide appropriate security for the grant; makes or made an untrue statement or supplies or supplied false data in the grant agreement, grant application or during the time of the grant; defaults on its obligations by more than 30 days; withdraws any consents it gave in the grant agreement; or causes a partial or complete failure or hindrance of the project that is the subject of the grant. Certain of these conditions contain targets that must be satisfied during a five-year measurement period from October 2013 to October 2018. In November 2013, we petitioned the Hungarian government to amend the current grant requirements, specifically lower the required employment levels and separate each year into its own measurement period rather than a single five-year measurement period. Whether or not our petition is approved by the Hungarian government, we expect that Zoltek Zrt. will comply with the requirements of the grant agreement during the measurement period. If Zoltek Zrt. is unable to comply with the grant agreement, it would be required to pay back all or a portion of the grant funds with possible interest which as of September 30, 2013 could total up to $16.6 million and our results could be adversely affected. We have incurred and will continue to incur substantial costs and demands upon our management as a result of complying with the laws and regulations affecting public companies, which could affect our operating results and make it more difficult to attract and retain qualified management. As a public company, we have incurred and will continue to incur substantial legal, accounting and other expenses, including costs associated with public company reporting requirements. We also have incurred and will incur costs associated with corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002, as well as rules implemented by the SEC and Nasdaq. These rules and regulations impose legal and financial compliance costs on us. It is possible that these rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance, and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage than used to be available. As a result, it may be difficult for us to attract and retain qualified individuals to serve on our board of directors or as our executive officers. 12 Our stock price has been volatile and may continue to fluctuate. Our stock price has fluctuated substantially over the past several years. Future announcements concerning us or our competitors or customers, quarterly variations in operating results, announcements of technological innovations, the introduction of new products or changes in product pricing policies by us or our competitors, developments regarding proprietary rights, changes in earnings estimates by analysts or reports regarding us or our industry in the financial press or investment advisory publications, among other factors, could cause the market price of our common stock to fluctuate substantially. In addition, stock prices for many emerging growth companies fluctuate widely for reasons often unrelated to operating results. These fluctuations, as well as general economic, political and market conditions, such as recessions, interest rates, world events, military conflicts or market-sector declines, may materially and adversely affect the market price of our common stock. Any information concerning us, including projections of future operating results, appearing in investment advisory publications or on-line bulletin boards, or otherwise emanating from a source other than from us, should not be relied upon as having been supplied or endorsed by us. A change of control of our company may be discouraged, delayed or prevented by our classified board of directors, our ability to issue preferred stock, or the voting control of our principal shareholder. Our Articles of Incorporation divide the board of directors into three classes, with three-year staggered terms. The classified board provision could increase the likelihood that, in the event an outside party acquired a controlling block of our stock, incumbent directors nevertheless would retain their positions for a substantial period, which may have the effect of discouraging, delaying or preventing a change in control. The possible impact of such discouragement, delay or prevention of takeover attempts could adversely affect the price of our common stock. Our Articles of Incorporation also authorize the issuance of “blank check” preferred stock with such designations, rights and preferences as may be determined from time to time by the board of directors. Accordingly, the board of directors is empowered, without shareholder approval, to issue preferred stock with dividend, liquidation, conversion, voting or other rights that could adversely affect the voting power or other rights of the holders of common stock. Holders of common stock will have no preemptive rights to subscribe for a pro rata portion of any preferred stock that may be issued. If issued, the preferred stock could be utilized, under certain circumstances, as a method of discouraging, delaying or preventing a change in control. The possible impact that the issuance of preferred stock could have on a takeover attempt could adversely affect the price of the common stock. Although we have no present intention to issue any shares of preferred stock, we may do so in the future. Zsolt Rumy, our founder and principal shareholder, owns approximately 18.1% of outstanding shares of common stock. As a result, he has and will continue to have significant voting control over our company. In connection with the Merger Agreement, Mr. Rumy, solely in his capacity as a shareholder of the Company, entered into a voting agreement with Toray pursuant to when Mr. Rumy agreed to vote in favor of the Merger and the approval of the Merger Agreement, subject to certain conditions. Future sales of common stock could affect the price of our common stock. No prediction can be made as to the effect, if any, that future sales of shares or the availability of shares for sale will have on the market price of our common stock prevailing from time to time. Sales of substantial amounts of common stock, or the perception that such sales might occur, could adversely affect prevailing market prices of our common stock. We do not currently intend to pay dividends on our common stock. We have never declared or paid any cash dividends on our common stock and do not currently intend to do so for the foreseeable future. We currently intend to invest our future earnings, if any, to fund our growth. Therefore, you are not likely to receive any dividends on your common stock for the foreseeable future. 13 Item 1B. Unresolved Staff Comments None. Item 2. Properties The Company's facilities are listed below and are considered to be suitable and adequate for its operations. Except as noted below, all the Company's properties are owned, subject to various mortgage loans. Location Use Approximate Area (in square feet) Status St. Louis, Missouri * Administrative, marketing and central engineering offices Owned St. Charles, Missouri * Carbon and technical fiber manufacturing and R&D facility Owned St. Peters, Missouri * Carbon fiber prepreg and putrusion manufacturing and R&D facility Owned Abilene, Texas Carbon fiber manufacturing and secondary processing Owned Salt Lake City, Utah Composite fabrication equipment design and manufacturing Owned Nyergesujfalu, Hungary * Carbon and technical fiber, and acrylic fiber precursor manufacturing Owned Guadalajara, Mexico Carbon fiber, and acrylic fiber precursor manufacturing Owned * Property subject to mortgage 14 Item 3. Legal Proceedings In September and October 2013, a total of 13 purported class actions arising out of the execution of the Merger Agreement were filed against Zoltek and Zoltek’s directors in the Circuit Court of St. Louis County, Missouri by purported shareholders of Zoltek. All but one of the lawsuits also named Toray and/or Merger Sub as defendants. The lawsuits allege, among other things, that (1) each of Zoltek’s directors breached his fiduciary duties to Zoltek’s shareholders in connection with approval of the transactions contemplated by the Merger Agreement, and (2) that Zoltek, Parent and Merger Sub aided and abetted Zoltek’s directors in such breaches of their fiduciary duties. The lawsuits seek, among other things, injunctive relief preventing the parties from completing the merger and directing the Zoltek directors to account to Zoltek and the purported class for all damages suffered as a result of the breaches of fiduciary duties and awards of attorneys’ fees and expenses for the plaintiffs. Zoltek has filed various motions to dismiss the actions against Zoltek and the individual directors of Zoltek, which motions are pending. The Circuit Court of St. Louis County, Missouri consolidated each of the actions described above under the caption In Re: Zoltek Companies, Inc. Shareholder Litigation on November 26, 2013. On November 27, 2013, the Court entered an order denying a motion filed by certain of the plaintiffs for expedited discovery. Cross Motions filed by the plaintiffs to designate lead plaintiffs and lead counsel are pending before the Court. On December 4, 2013, the Court entered an order appointing co-lead plaintiffs in the action, and in the same order, the Court appointed Goldenberg Heller Antognoli & Rowland, P.C. and Holloran White Schwartz & Gaertner LLP as interim co-lead counsel and appointed Wolf Haldenstein Adler Freeman & Herz LLP and Robbins Geller Rudman & Dowd LLP to the Plaintiffs’ Executive Committee. We believe that the lawsuits are without merit and intend to defend against them vigorously. There can be no assurance, however, with regard to the outcome of this litigation. Except as disclosed above, neither we nor any of our properties are currently subject to any material legal proceedings or other regulatory proceedings. Item 4. Mine Safety Disclosures Not applicable. 15 PART II Item 5. Market for Registrant's Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities The Company's common stock (symbol: “ZOLT”) is traded in the Nasdaq Global Select Market (“Nasdaq”). The number of beneficial holders of the Company's stock is approximately 15,000, including shareholders whose shares are held in “nominee” or “street” names. As of November 30, 2013, there were 360 holders of record of the Company’s common stock. The Company has not paid cash dividends on any of its common stock and does not intend to pay cash dividends on common stock for the foreseeable future. Under the Merger Agreement, the Company is prohibited from paying dividends without the prior written consent of Toray. Set forth below are the high and low bid quotations as reported by Nasdaq for the years indicated. Such prices reflect interdealer closing prices, without retail mark-up, markdown or commission: Fiscal year ended September 30, 2013 Fiscal year ended September 30, 2012 High Low High Low First Quarter $ 8.40 $ 6.24 $ 9.07 $ 5.72 Second Quarter 12.19 7.03 14.58 7.68 Third Quarter 13.86 12.25 11.37 7.55 Fourth Quarter 18.51 12.69 9.44 7.69 On December 9, 2013, the last reported sale price of the Company’s common stock was $16.73 per share. The following table shows the total number of outstanding options and shares available for future issuances of options under the Company's existing stock option plans as of September 30, 2013. Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Plan category (a) (b) (c) Equity compensation plans approved by security holders $ 7.60 838,568 Equity compensation plans not approved by security holders - - - Total $ 7.60 838,568 The Company currently has no equity compensation plans that are not approved by security holders. Performance Graph The graph below shows the cumulative shareholder return on common stock for the period from September 30, 2008 through September 30, 2013, in comparison to the cumulative total return on Russell’s 2000 Index and a Nasdaq peer group that we believe are most comparable in terms of size and nature of operations. The results shown assume that $100 was invested on September30, 2008 and that all dividends were reinvested. These indices are included for comparative purposes only and do not reflect whether it is management’s opinion that such indices are an appropriate measure of the relative performance of the stock involved, nor are they intended to forecast or be indicative of future performance of our common stock. 16 ASSUMES $, 2008 IN ZOLTEK COMPANIES, INC. COMMON STOCK, THE NASDAQ INDUSTRIAL INDEX AND THE RUSSELL 2000 INDEX 9/30/2008 9/30/2009 9/30/2010 9/30/2011 9/30/2012 9/30/2013 Zoltek Companies, Inc. Nasdaq Industrial Index The Russell 2000 Index 17 Item 6. Selected Financial Data ZOLTEK COMPANIES, INC. SELECTED CONSOLIDATED FINANCIAL DATA (In thousands, except per share data) Statement of Operations Data: Fiscal year ended September 30, Net sales $ 140,451 $ 186,337 $ 151,686 $ 128,464 $ 138,756 Cost of sales 110,621 140,693 133,985 115,172 108,096 Gross profit 29,830 45,644 17,701 13,292 30,660 Application and development costs 7,736 7,046 8,578 8,207 7,827 Selling, general and administrative expenses 13,997 12,957 13,852 15,649 19,438 Operating income (loss) from continuing operations 8,097 25,641 ) ) 3,395 Other (expense) income ) ) 2,066 2,384 ) Income tax (expense) benefit ) ) ) 1,841 ) Net income (loss) $ 5,236 $ 22,852 $ ) $ ) $ ) Net income (loss) per share: Basic income (loss) per share: $ 0.15 $ 0.67 $ ) $ ) $ ) Diluted income (loss) per share: $ 0.15 $ 0.66 $ ) $ ) $ ) Weighted average common shares outstanding - basic Weighted average common shares outstanding - diluted Balance Sheet Data: September 30, Working capital $ 123,238 $ 115,497 $ 76,161 $ 71,972 $ 76,127 Total assets 352,865 358,688 322,296 322,140 366,845 Current maturities of long-term debt and credit lines 4,330 4,161 8,394 981 16,436 Long-term debt, less current maturities 19,380 22,978 - - 981 Shareholders' equity 307,216 300,971 281,547 292,698 315,465 18 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations OVERVIEW The following Management's Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) is intended to help the reader understand Zoltek, our operations and our business environment. The MD&A is provided as a supplement to, and should be read in conjunction with, our Consolidated Financial Statements and the accompanying notes. This overview summarizes the MD&A, which includes the following sections: Our Business a general description of the key drivers that affect our business, the industry in which we operate and the strategic initiatives on which we focus. Results of Operations an analysis of our overall results of operations and segment results for the three fiscal years presented in our consolidated financial statements appears elsewhere in this report. We operate in two principal segments: carbon fiber and technical fiber. Other miscellaneous and corporate are combined into a third business segment called headquarters/other. Liquidity and Capital Resources an analysis of cash flows, sources and uses of cash, contractual obligations, the impact of currency fluctuations and an overview of our financial condition. Critical Accounting Estimates a description of accounting estimates that require critical judgments and estimates. OUR BUSINESS EXECUTIVE OVERVIEW We are an applied technology and advanced materials company. Our mission is to lead in the commercialization of carbon fiber through our development of a price-competitive, high-performance reinforcement for composites used in a broad range of commercial products which we sell under the Panex® trade name. In addition to manufacturing carbon fiber, we produce an intermediate product that we refer to as technical fiber, a stabilized and oxidized acrylic fiber used in flame- and heat-resistant applications which we sell under the Pyron® trade name. We have spent over 15 years developing our proprietary technology and manufacturing processes. We believe that we have the largest capacity primarily focused on producing low-cost carbon fiber for commercial applications. In September 2013, we entered into an Agreement and Plan of Merger with Toray Industries, Inc. See Part I. Item 1. “Business – Merger Agreement with Toray.” KEY PERFORMANCE INDICATORS Our management monitors and analyzes several key performance indicators within each of these segments to manage our business and evaluate our financial and operating performance, including: Revenue . In the short-term, management closely reviews the volume of product shipments and indicated customer requirements in order to forecast revenue and cash receipts. In the longer-term, management believes that revenue growth through sales to new customers in existing applications and new product applications are the best indicator of whether we are achieving our objective of commercializing carbon fiber. We expect that new applications, including those we are attempting to facilitate, will continue to positively affect demand for our products. Gross profit . Management focuses on improving the gross profit over the long term while leading the commercialization of carbon fiber and controlling associated costs. The Company’s strategy is to maintain available unused capacity that positions the Company to capture opportunities in emerging applications. Operating expenses. Our operating expenses are driven by headcount and related administrative costs, marketing costs and research and development costs. We monitor headcount levels in specific geographic and operational areas. We believe that research and development expenditures are an important means by which we can facilitate new product applications. Cash flow from operating activities . Management believes that operating cash flow is meaningful to investors because it provides a view of Zoltek with respect to sustainability of our ongoing operations and the extent to which we may or may not require external capital. Operating cash flow also provides meaningful insight into the management of our working capital. Liquidity and cash flows . Due to the variability in revenue, our cash position fluctuates. We closely monitor our expected cash levels, particularly as they relate to operating cash flow, days’ sales outstanding, days’ payables outstanding and inventory turnover. Management aggressively pursues any past due receivables and seeks to actively manage inventory levels in order to effectively balance working capital with the Company’s strategy of assuring customers availability of supply. Management also monitors debt levels and the financing costs associated with debt. 19 BUSINESS TRENDS Zoltek management has focused its efforts on building on the long-term vision of Zoltek as the leader in commercialization of carbon fibers as a low-cost but high performance reinforcement for composites. Management primarily emphasizes the following areas: ● Sales Efforts in Selected International Markets. We have identified international markets, such as Asia, with high growth potential for our existing and emerging commercial applications. ● Business Development in Emerging Applications . We have identified emerging applications for our products with high growth potential across a variety of industries and regions.In November 2011, we took a major step toward growing our carbon fiber prepreg capabilities by opening a new 135,000 square foot facility outside of St. Louis, Missouri. One of our goals is to leverage our leadership in commercial carbon fibers to become the leading provider of commercial carbon fiber prepreg in the global marketplace. Our research and development center, to support our targeted applications with high volume manufacturing and processing technologies, is located at this new facility. We have also recently added pultrusion capacity and are now selling a line of pultrusion products. ● Operating Cash Flows and Cash Management. Our operations provided $19.6 million of cash during fiscal 2013. Our operations provided $17.4 million of cash during fiscal 2012. Cash used for inventory was $4.0 million and decreased accounts receivable provided cash of $4.2 million during fiscal 2013. We have established collection targets and payment targets for all customers and suppliers to optimize our days’ sales outstanding and days’ payables outstanding. The Company reported $13.0 million of capital expenditures during fiscal 2013 . The Company intends to utilize operating cash flow and existing credit lines in order to accommodate working capital and capital expenditure requirements for the remainder of fiscal 2013. ● Foreign Currency Volatility. The HUF strengthened against the U.S. dollar by 1.7% and the Mexican Peso strengthened against the U.S. dollar by 4.4% during fiscal 2013 compared to fiscal 2012. This resulted in higher processing cost and revaluation of inventory in the respective countries. The Euro strengthened against the U.S. dollar by 1.1% during fiscal 2013 compared to fiscal 2012, resulting in increased revenue from our sales denominated in Euro. The Company’s financial statements will continue to be impacted by foreign currency volatility. MERGER AGREEMENT WITH TORAY INDUSTRIES, INC. Strategic Context and Overview For over 20 years, the mission of Zoltek has been to lead the commercialization of carbon fibers for large-scale applications. As its business has grown, Zoltek’s Board of Directors and senior management regularly have reviewed and assessed developments in its business units, as well as strategic options available to further its mission and grow shareholder value in light of industry developments and general economic conditions. Zoltek led the first breakthrough application for commercial carbon fibers—blades for large wind turbines where light weight and stiffness offered unique performance attributes for low-cost carbon fiber composites. Zoltek has identified additional emerging applications for commercial carbon fibers with projected demand that far exceeds that from wind turbine blades, as well as the industry’s existing capacity. Those applications include automotive components, oil and gas production and distribution and electric transmission lines. Incorporating carbon fibers into these emerging applications requires users to invest substantial amounts to re-engineer processing and manufacturing technologies and capacity. As Zoltek pursued these transformative applications, it became increasingly aware that its relatively small size was an impediment to convincing large industrial users to make the requisite investments, despite Zoltek’s demonstrated ability to deliver large volumes of carbon fibers at reliable prices and the performance of Zoltek’s commercial carbon fibers. Consequently, over several years, Zoltek explored various strategies for bringing scale to its business and further driving down carbon fiber production costs to make carbon fibers more economically attractive. Those strategies included Zoltek’s announced initiatives to seek to align with large companies in strategic joint ventures. Zoltek held a series of discussions with parties from around the world about possible joint ventures. Ultimately, Zoltek concluded that the joint venture proposals it explored did not ascribe adequate value to Zoltek’s unique capabilities to produce low-cost carbon fibers in large volumes and, therefore, would not offer attractive opportunities to enhance shareholder value. Developments in emerging carbon fiber applications have created risks, as well as opportunities, for Zoltek’s ability to successfully grow shareholder value to reflect Zoltek’s leadership in commercial carbon fibers. As noted above, automotive applications comprise one of the leading opportunities for a new breakthrough application. In the United States, mileage standards for the model year 2015 automotive fleet require significantly improved fuel efficiency. Zoltek believes that currently available engine technology has reached a practical limit in the incremental mileage improvements that can be achieved and that the car industry will have to rely on lighter weight vehicles to attain mandated standards. Accordingly, Zoltek believes that automotive applications are at an inflection point that shortly industry participants will select which producers will emerge as primary suppliers to this application over the long term. Zoltek’s Board of Directors and management have determined that Zoltek’s current size relative to larger industry participants creates uncertainty as to whether it will maintain its leadership position as demand from automotive applications for carbon fibers increases. 20 In recent years,Zoltek also observed consolidation and alignment of businesses of large industry participants which created risk to Zoltek's leadership position in commercial carbon fibers. These transactions included: the joint venture between SGL Carbon and BMW Group in 2009 to produce ultra light-weight carbon fiber reinforced plastics for use in BMW vehicles; SGL Carbon’s joint venture with Mitsubishi Rayon in 2010 for the production of carbon fiber precursor to be used in SGL Carbon’s joint venture with BMW; and Dow Chemical’s joint venture with Aksa Akrilik Kimya Sanayii in 2011 for manufacture and commercialization of carbon fibers. These and other industry transactions confirmed Zoltek's perception that its relatively small size compared to larger producers and customers could become an increasing impediment to achieving greater scale in its business. In addition, and despite the identified long-term potential underlying Zoltek’s vision and strategy, its Board of Directors and management have come to believe that its business continues to face risks associated with the applications it currently serves. Wind turbine demand has proven to be very sensitive to government subsidies for alternative energy projects. Zoltek reported record sales in fiscal 2012 because installation of new wind generation was pulled forward into that fiscal year as manufacturers sought to benefit from production tax credits in the United States that were scheduled to expire at the end of that calendar year. Zoltek's sales for this application decreased significantly in fiscal 2013 compared to the prior year due to the uncertainty as to whether the tax credits would be renewed. While the tax credits ultimately were renewed in early 2013, there is a lag between the time that wind generation projects are initiated and when they result in demand for Zoltek's carbon fibers. Consequently, Zoltek’s operating results in fiscal year 2013 suffered primarily due to the slow-down in construction of wind generation capacity. As Zoltek reported the effects of the decline in wind energy business, its stock price suffered as well. Strategic Alternative Evaluation Process The Board of Directors has believed for several years that the market price of Zoltek's common stock did not reflect the intrinsic value of Zoltek's business, especially the potential for growth as emerging applications for commercial carbon fibers materialize and Zoltek's installed capacity to profitably supply those applications at reliable prices. The low share price, in turn, has increased Zoltek's cost of capital and, as a result, limited Zoltek's ability to generate demand for these new applications organically or by acquisition of downstream technologies or businesses. In addition, the Board has been concerned that the relatively low stock price could attract speculators seeking a quick profit, including by undertaking a highly leveraged transaction to exploit Zoltek's stable cash flows and relatively low levels of borrowings compared to the value of its assets and its shareholders’ equity. The Company therefore undertook a strategic alternatives evaluation process to determine an appropriate course of action with the help of a financial advisor, J.P. Morgan Securities LLC. Zoltek’s Board of Directors diligently considered all alternatives presented as part of this process and concluded a definitive merger agreement between Zoltek and Toray Industries Inc. (“Toray”) was the best strategic alternative to maximize shareholder value. As such, on September 25, 2013, Zoltek’s Board of Directors held a special meeting and approved the proposed merger with Toray and related transaction documentation. The Merger Agreement is described in Part I. Item 1. “Business – Merger Agreement with Toray.” RESULTS OF OPERATIONS FISCAL YEAR ENDED SEPTEMBE R 30, 2, 2012 The Company’s sales decreased 24.6%, or $45.8 million, to $140.5 million in fiscal 2013 from $186.3 million in fiscal 2012. Sales decline was attributable primarily to a decrease in volume shipped due to reduced customer demand, which accounted for 82.8% of the $45.8 million decrease in sales. The strengthening of the Euro accounted for an increase of revenue of approximately $0.6 million. Carbon fiber sales decreased 29.9%, or $45.3 million, to $106.2 million during fiscal 2013 from $151.5 million during fiscal 2012. Carbon fiber sales decreased primarily due to a decline in sales for wind applications due to the expiration of U.S. tax credits at December 31, 2012. Technical fiber sales remained flat at $32.5 million during fiscal 2013 compared to $32.4 million during fiscal 2012. The Company’s cost of sales decreased by 21.4% or $30.1 million, to $110.6 million during fiscal 2013 from $140.7 million during fiscal 2012. Our cost of sales decreased in response to the decrease in sales volume due to reduced customer demand. Costs of our primary raw material, ACN, decreased by approximately 5.3% during fiscal 2013 as compared to fiscal 2012. Carbon fiber cost of sales decreased by 25.8%, or $30.3 million, to $87.1 million during fiscal 2013 from $117.4 million for fiscal 2012, reflecting decreased sales and in combination with a decrease in ACN costs. Technical fiber cost of sales increased 5.2%, or $1.0 million, to $21.9 million for fiscal 2013 from $20.9 million for fiscal 2012 primarily as a result of decreased production levels. 21 The Company’s gross profit margin decreased to 21.2% for fiscal 2013 compared to 24.5% for fiscal 2012. The Company's gross profit decreased $15.8 million, to $29.8 million during fiscal 2013 from $45.6 million in fiscal 2012. During fiscal 2013, gross margins were negatively impacted as available unused capacity costs increased to $10.8 million compared to $2.8 million in fiscal 2012. Carbon fiber gross profit margin decreased to 18.0% for fiscal 2013 compared to 22.5% for fiscal 2012. Carbon fiber gross profit decreased to $19.1 million from $34.1 million in fiscal 2013 compared to fiscal 2012. The decreases in carbon fiber gross profit and gross profit percentage resulted primarily from the decrease in production levels in response to the decrease in demand indicated above. Technical fiber gross profit decreased to $10.6 million, or 32.5% of sales, for fiscal 2013 from $11.6 million, or 35.7% of sales, during fiscal 2012. The decreases in technical fiber gross profit and margin resulted from a decrease in production levels in order to better align inventory levels. Application and development costs were $7.7 million in fiscal 2013 and $7.0 million in fiscal 2012. These costs included product and market development efforts, product trials and product development personnel costs. Targeted emerging applications include automobile components, offshore oil and gas drilling, fire/heat barrier and alternate energy technologies. The increase from fiscal 2012 to fiscal 2013 was primarily due to increased spending associated with our pultrusion development. Selling, general and administrative expenses increased by $1.0 million to $14.0 million in fiscal 2013 from $13.0 million in fiscal 2012. The increase from fiscal 2012 to fiscal 2013 was primarily due to a $0.8 million increase in professional fees primarily relating to legal and audit costs. Operating income was $8.1 million for fiscal 2013 compared to operating income of $25.6 million in fiscal 2012. Carbon fiber operations reported a decrease of $15.4 million in operating income to $12.4 million for fiscal 2013 compared to income of $27.8 million in fiscal 2012. Operating income from technical fibers decreased $0.3 million, to $10.0 million for fiscal 2013 from $10.3 million for fiscal 2013. The decrease in operating income in the carbon fiber and technical fiber operations in fiscal 2013 related to the decreases in sales as discussed above. Interest expense, net was $0.6 million for fiscal 2013, compared to $0.3 million in fiscal 2012. The increase in interest expense, net, resulted from increased borrowings. Gain on foreign currency transactions was $0.1 million for fiscal 2013 compared to a loss of $0.6 million for fiscal 2012. During fiscal 2013, the Euro strengthened and the U.S. dollar weakened in value against the HUF. Most of the Company’s accounts receivable are denominated in Euros and U.S dollars. The strengthening value of the Euro over fiscal 2013 resulted in a gain recognized in our Hungarian subsidiary, offset somewhat by losses due to the weakening of the U.S. dollar. The translation of the Hungarian subsidiary’s financial statements from its functional currency (HUF) to US dollars is not included in determining net income for the period but is recorded in accumulated other comprehensive loss in equity. Other expense, net, was $1.0 million in fiscal 2013 compared to $0.9 million for fiscal 2012. Other expense, net consisted primarily of the cost associated with our strategic alternatives evaluation process which constituted $1.1 million recorded during fiscal 2013. Additionally included in other expense is less than $0.1 million of amortization of financing fees, which are non-cash expenses, recorded during both fiscal 2013 and fiscal 2012. Partially offsetting these costs was miscellaneous income associated with our Hungarian and Mexican subsidiaries. Income tax expense was $1.4 million for fiscal 2013 compared to a tax expense of $1.2 million for fiscal 2012. During fiscal 2013, income tax expense of $1.1 million was incurred related to the local Hungarian municipality tax and $0.1 million was incurred related to Hungarian federal taxes. Our utilization of Hungarian tax loss carryforward in Hungary is limited to only 50% of taxable income in fiscal 2013 and beyond. Local and federal alternative minimum taxes in the U.S. and Mexico were $0.2 million. During fiscal 2012, income tax expense of $1.1 million was incurred related to the local Hungarian municipality tax. An additional income tax expense of $0.1 million was recorded during fiscal 2011 related to increasing the valuation allowance against the deferred tax asset for the Hungarian subsidiary. Local and federal alternative minimum taxes in the U.S. and Mexico were $0.2 million. The foregoing resulted in net income of $5.2 million for fiscal 2013 compared to net income of $22.9 million for fiscal 2012. Similarly, the Company reported net income per share of $0.15 and net income per share of $0.67 on a basic basis for fiscal 2013 and 2012, respectively. The Company reported net income per share of $0.15 and net income per share of $0.66 on a diluted basis for fiscal 2013 and 2012, respectively. The weighted average basic and dilutive common shares outstanding were both 34.4 million for fiscal 2013, respectively, and 34.4 and 34.5 million, respectively, for average basic and dilutive common shares outstanding for fiscal 2012. FISCAL YEAR ENDED SEPTEMBE R 30, 2, 2011 The Company’s sales increased 22.8%, or $34.6 million, to $186.3 million in fiscal 2012 from $151.7 million in fiscal 2011. Sales growth was attributable primarily to an increase in volume shipped for wind energy applications, which accounted for 80.1% of the $34.6 million increase in sales. The weakening of the Euro accounted for a decrease of revenue of approximately $5.9 million. Carbon fiber sales increased 27.3%, or $32.5 million, to $151.5 million during fiscal 2012 from $119.0 million during fiscal 2011. Technical fiber sales increased 6.4%, or $1.9 million, to $32.4 million during fiscal 2012 from $30.5 million during fiscal 2011. Technical fiber sales increased in fiscal 2012 primarily due to increased shipments to aircraft brake customers. 22 The Company’s cost of sales increased by 5.0% or $6.7 million, to $140.7 million during fiscal 2012 from $134.0 million during fiscal 2011. Our cost of sales increased in response to the increase in production volume to meet the customer demand. Carbon fiber cost of sales increased by 9.9%, or $10.6 million, to $117.4 million during fiscal 2012 from $106.8 million for fiscal 2011, reflecting increased sales and increased production efficiency in combination with a decrease in ACN costs. Technical fiber cost of sales decreased 18.2%, or $4.6 million, to $20.9 million for fiscal 2012 from $25.5 million for fiscal 2011 primarily as a result of the increased production efficiency and a decrease in ACN costs. The Company’s gross profit margin increased to 24.5% for fiscal 2012 compared to 11.7% for fiscal 2011. The Company's gross profit increased $27.9 million, to $45.6 million during fiscal 2012 from $17.7 million in fiscal 2011. During fiscal 2012, gross margins were negatively impacted by available unused capacity costs of $2.8 million compared to $11.7 million in fiscal 2011. Carbon fiber gross profit margin increased to 22.5% for fiscal 2012 compared to 10.2% for fiscal 2011. Carbon fiber gross profit increased to $34.1 million from $12.1 million in fiscal 2012 compared to fiscal 2011. The increases in carbon fiber gross profit and gross profit percentage resulted primarily from the increase in the production levels to satisfy the increase in demand indicated above. Technical fiber gross profit increased to $11.6 million, or 35.7% of sales, for fiscal 2012 from $5.0 million, or 16.3% of sales, during fiscal 2011. The increases in technical fiber gross profit and margin resulted from increased production efficiency improving capacity utilization and a decrease in ACN costs. Application and development costs were $7.0 million in fiscal 2012 and $8.6 million in fiscal 2011. These costs included product and market development efforts, product trials and product development personnel costs. Targeted emerging applications include automobile components, offshore oil and gas drilling, fire/heat barrier and alternate energy technologies. The decrease from fiscal 2011 to fiscal 2012 was primarily due to decreased spending associated with our prepreg development. Selling, general and administrative expenses decreased by $0.9 million to $13.0 million in fiscal 2012 from $13.9 million in fiscal 2011. The decrease from fiscal 2011 to fiscal 2012 was primarily due to a $0.5 million decrease in consulting costs and a strengthening of the U.S. dollar against the HUF which resulted in a $0.6 million decrease in our HUF denominated costs. Operating income was $25.6 million for fiscal 2012 compared to operating loss of $4.7 million in fiscal 2011. Carbon fiber operations reported an increase of $24.9 million in operating income to $27.8 million for fiscal 2012 compared to income of $2.9 million in fiscal 2011. Operating income from technical fibers increased $6.6 million, to $10.3 million for fiscal 2012 from $3.7 million for fiscal 2011. The increase in operating income in the carbon fiber and technical fiber operations in fiscal 2012 related to the increase in sales and production. Interest expense, net was $0.3 million for fiscal 2012, compared to $0.1 million in fiscal 2011. The increase in interest expense, net, resulted from new credit facilities entered into during fiscal 2012. Loss on foreign currency transactions was $0.6 million for fiscal 2012 compared to a gain of $1.5 million for fiscal 2011. During fiscal 2012, the Euro weakened and the U.S. dollar strengthened in value against the HUF. Most of the Company’s accounts receivable are denominated in Euros and U.S dollars. The weakening value of the Euro over fiscal 2012 resulted in a loss recognized in our Hungarian subsidiary, offset somewhat by gains due to the strengthening of the U.S. dollar. During fiscal 2011, the Euro and the U.S. dollar gained in value against the HUF. The translation of the Hungarian subsidiary’s financial statements from its functional currency (HUF) to US dollars is not included in determining net income for the period but is recorded in accumulated other comprehensive loss in equity. Other expense, net, was $0.9 million in fiscal 2012 compared to $0.6 million for fiscal 2011. Other expense, net consists primarily of loss from the sale of miscellaneous equipment and from miscellaneous fees in Hungary. Additionally included in other expense is less than $0.1 million of amortization of financing fees, which are non-cash expenses, recorded during fiscal 2012 compared to no amortization of financing fees in fiscal 2011 (see “-Liquidity and Capital Resources-Financing Activity”). Gain on liabilities carried at fair value was $0.1 million at the end of fiscal 2012 compared to a gain of $1.2 million for fiscal 2011 due to the adoption of Accounting Standards Codification (“ASC”) 815, “Derivatives and Hedging.” (See “– Liquidity and Capital Resources – Derivative Instruments and Fair Value Measurements.”) Income tax expense was $1.2 million for fiscal 2012 compared to a tax expense of $0.9 million for fiscal 2011. During fiscal 2012, income tax expense of $1.1 million was incurred related to the local Hungarian municipality tax. Local and federal alternative minimum taxes in the U.S. and Mexico were $0.1 million. During fiscal 2011, income tax expense of $0.6 million was incurred related to the local Hungarian municipality tax. An additional income tax expense of $0.1 million was recorded during fiscal 2011 related to increasing the valuation allowance against the deferred tax asset for the Hungarian subsidiary. Local and federal alternative minimum taxes in the U.S. and Mexico were $0.2 million. The foregoing resulted in a net income of $22.9 million for fiscal 2012 compared to a net loss of $3.6 million for fiscal 2011. Similarly, the Company reported net income per share of $0.67 and net loss per share of $0.10 on a basic basis for fiscal 2012 and 2011, respectively. The Company reported net income per share of $0.66 and net loss per share of $.10 on a diluted basis for fiscal 2012 and 2011, respectively. The weighted average basic and dilutive common shares outstanding were 34.4 and 34.5 million for fiscal 2012, respectively, and 34.4 million for both average basic and dilutive common shares outstanding for fiscal 2011. 23 LIQUIDITY AND CAPITAL RESOURCES The Company believes its cash currently on hand, cash flow from operations and credit facilities should be sufficient to fund its identified liquidity needs over the next twelve months. Cash FLOWs Cash Provided By Operating Activities Operating activities provided $19.6 million of cash during fiscal 2013. An increase in inventory levels used $4.0 million of cash during fiscal 2013. The Company continues its efforts to increase sales and has over time reduced its production levels to better match sales levels. Cash flows were positively affected by depreciation of $18.1 million in 2013, which was included in the operating income of $8.1 million. Cash flows were positively impacted by a decrease of $4.2 million in accounts receivable as a result of decreased sales levels during fiscal 2013. Operating activities provided $17.4 million of cash during fiscal 2012. An increase in inventory levels used $20.7 million of cash during fiscal 2012 due to a build-up of inventory in anticipation of increased customer demand and contract requirements. Cash flows were positively affected by depreciation of $17.8 million in 2012, which was included in the operating income of $25.6 million. Cash flows were negatively impacted by an increase of $6.0 million in accounts receivable as a result of increased sales levels during fiscal 2012. Cash Used In Investing Activities Net cash used in investing activities for fiscal 2013 was $14.0 million, which consisted of capital expenditures related to our technical fiber production in Mexico and expansion of our capacity for our composite intermediates production at our St. Peters, Missouri plant. No funds were received from the Hungarian government as a conditional grant to reimburse capital expenditures and related outlays (see Note7 of the Notes to Consolidated Financial Statements). Net cash used in investing activities for fiscal 2012 was $21.6 million, which consisted of capital expenditures for energy efficiency gains related to our carbon fiber production in Hungary and expansion of our capacity for our composite intermediates production at our St. Peters, Missouri plant. No funds were received from the Hungarian government as a conditional grant to reimburse capital expenditures and related outlays (see Note7 of the Notes to Consolidated Financial Statements). Cash Used and Provided In Financing Activities Net cash used in financing activities was $3.2million in fiscal 2013 consisting primarily of repayments under notes payable and lines of credit, net of repayments. Net cash provided in financing activities was $17.4million in fiscal 2012 consisting primarily of borrowings under notes payable and lines of credit. During the third quarter of fiscal 2012, Zoltek Zrt. entered into a $17.1 million term loan secured by the Company’s facilities in Hungary, which is guaranteed by the Company. Zoltek Zrt. increased borrowings to supplement working capital and for other general corporate purposes. The Company also borrowed $10 million under its term loan, the proceeds of which were used to repay its former U.S. bank line of credit. INVENTORIES The Company evaluates its ending inventories for estimated excess quantities and obsolescence. This evaluation includes analyses of sales levels by product and projections of future demand within specific time horizons. Inventories in excess of future demand, if any, are reserved. Remaining inventory balances are adjusted to approximate the lower of cost on a first-in, first-out basis or market value. Cost includes material, labor and overhead. If future demand or market conditions are less favorable than the Company's projections, additional inventory write-downs may be required and would be reflected in cost of sales on the Company's statement of operations in the period in which the change in projection is made. Under supply arrangements with certain customers, the Company has agreed to maintain levels of inventory on hand. The Company historically has not experienced material problems related to the pricing or functionality of carbon fibers inventory. Our Panex ® carbon fibers represent the majority of our inventory balance in continuous tow, fabric, prepreg, chopped and milled forms. 24 VALUATION OF LONG-LIVED ASSETS Long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount may not be recoverable. Zoltek management is responsible for routinely assessing whether impairment indicators are present. The Company expects that the components of each operating segment will exhibit similar financial performance over the long term and, therefore, groups assets by reporting segment accordingly for analyzing whether impairment exists. It is possible that actual future financial performance related to the Company's long-lived assets may materially differ from the Company's determination of expected future financial performance. Additionally, if the Company's expected future financial performance (undiscounted cash flows) was less than the carrying amount of the asset group being analyzed, it would be necessary for the Company to make significant judgments regarding the fair value of the asset due to the specialized nature of much of the Company's carbon fiber production equipment in order to determine the amount of the impairment charge. Hungarian Grant The Hungarian government has pledged a grant of 2.9billion Hungarian Forint (“HUF”) to Zoltek’s Hungarian subsidiary, which translated at the September 30, 2013 exchange rate, is approximately $13.1 million. The grant is intended to provide a portion of the capital resources to modernize the subsidiary’s facility, establish a research and development center, and support build-up of manufacturing capacity of carbon fibers. Zoltek’s Hungarian subsidiary did not receive any grant funding during fiscal 2013 and 2012 and received approximately HUF 0.1 billion in grant funding during fiscal 2011, respectively. As of September 30, 2013, Zoltek Zrt. had received an aggregate of approximately HUF 2.6 billion ($11.7 million) in funding pursuant to the grant. These funds have been recorded as a liability on the Company’s consolidated balance sheet. The Company has presented bank guarantees amounting to 120% of the amount of the grant as received. The Hungarian subsidiary may be required to repay all or a portion of the grant if, among other things, the Hungarian subsidiary: fails to obtain revenue targets; fails to employ an average annual staff of at least 1,200 employees (as of September 30, 2013 Zoltek Zrt. has fewer than 800 employees); fails to utilize regional suppliers for at least 45% of its purchases; fails to obtain consent from the Hungarian government prior to selling assets created with grant funds; fails to use grant funds in accordance with the grant agreement; fails to provide appropriate security for the grant; makes or made an untrue statement or supplies or supplied false data in the grant agreement, grant application or during the time of the grant; defaults on its obligations by more than 30days; withdraws any consents it gave in the grant agreement; or causes a partial or complete failure or hindrance of the project that is the subject of the grant. These targets must be achieved during a five-year measurement period from October 2013 to October 2018. In November 2013, we petitioned the Hungarian government to amend the current grant requirements, specifically lower the required employment levels and separate each year into its own measurement period rather than a single five-year measurement period. Whether or not our petition is approved by the Hungarian government, we expect that Zoltek Zrt. will comply with the requirements of the grant agreement during the measurement period. If Zoltek Zrt. is unable to comply with the grant agreement, it would be required to pay back all or a portion of the grant funds with possible interest which as of September 30, 2013 could total up to $16.6 million. UNITED STATES GRANT On September 30, 2011, the United States Department of Energy awarded the Company a grant related to its development of a novel low cost carbon fiber using a lignin/PAN hybrid precursor. If successful, combining this precursor with improvements in operating and energy efficiencies for carbon conversion will provide lower cost carbon fiber for automotive and other applications, such as wind turbine blades. Zoltek is collaborating with Weyerhauser on this project and together they are allowed a reimbursement of $3.7 million of costs incurred for the project. These funds are being recorded as a reduction to property, plant, and equipment on the Company’s consolidated balance sheet. This contra asset will be amortized over the life of the assets procured by the grant funds, offsetting the depreciation expense from the assets into which the proceeds of the grant are invested. Financing Activity Hungarian Financing On June 15, 2012, Zoltek Zrt. completed an amended credit facility with Raiffeisen Bank Zrt. (the “Lender”) pursuant to which Zoltek Zrt. and the Lender entered into a Credit Facility Agreement, dated as of June 1, 2012, and a Restated and Amended Uncommitted Credit Line Agreement, dated as of June 1, 2012.Under the credit facility, the Lender agreed to provide Zoltek Zrt.: (1) a term facility in the maximum amount of 13.6 million EUR ($18.4 million at the September 30, 2013 exchange rate) (the “Term Facility”) and (2) a multicurrency overdraft facility in the amount of up to 1.12 billion HUF ($5.1 million at the September 30, 2013 exchange rate) (the “Revolving Facility”). The Term Facility is a five-year term loan and bears interest at 4.17%.Principal under the Term Facility is payable semi-annually in equal installments.The Revolving Facility is a revolving credit facility that expires on March 29, 2013 and has a total commitment of 1.120 billion HUF subject to a borrowing base. In addition to the Term Facility and the Revolving Facility, Zoltek Zrt. has obtained from the Lender a bank guaranty in the amount of HUF 3.48 billion ($15.7 million at the September 30, 2013 exchange rate) as required by the Hungarian government grant. The obligations of Zoltek Zrt. under this credit facility are guaranteed by the Company. 25 This credit facility contains representations and warranties, and contains a requirement that Zoltek Zrt. maintain a minimum current asset ratio and minimum annual EBITDA, along with other covenants. The Company was in compliance with all covenants as of September 30, 2013. Zoltek Zrt. had previously maintained a credit facility with the Lender, which expired May 30, 2012 and the facility was replaced with the new facility. As of September 30, 2013, the Company had borrowed $14.7 million from this new credit facility. US Financing On March 30, 2012, the Company entered into a $10 million term loan with Enterprise Bank & Trust (the “Enterprise Loan”) secured by the real property associated with its facilities in the St. Louis, Missouri area. The Enterprise Loan is a seven-year, secured term loan maturing March 30, 2019. Principal of the Enterprise Loan is payable monthly with a balloon payment due at maturity. The Enterprise Loan bears interest at a one-month LIBOR rate, plus 3%. The Company contemporaneously entered into a swap agreement that fixes the interest rate on the Enterprise Loan at 4.75% per annum. The Loan Agreement contains representations and warranties, and contains a requirement that the Company, on a consolidated basis, maintain minimum fixed charge coverage and leverage ratios, along with other covenants. The Company was in compliance with all covenants as of September 30, 2013. As of September 30, 2013, the principal balance of this term loan was $9.1 million. The Company primarily utilized the proceeds of the Enterprise Loan to repay all outstanding balances under the Company's former U.S. revolving credit facility with its former U.S. Bank; the original borrowings had financed purchase of our St. Peters, Missouri plant. On April 27, 2012, the Company entered into a $15 million revolving credit agreement with JPMorgan Chase, N.A., with interest based on LIBOR plus 2.5%, adjusted monthly. The revolving credit facility is subject to a borrowing base and financial covenants and expires on April 27, 2015. The Company was in compliance with all covenants as of September 30, 2013. As of September 30, 2013, the Company had no borrowings under this revolving credit agreement. Future Contractual Obligations In the table below, we set forth our enforceable and legally binding obligations as of September 30, 2013. Some of the amounts included in this table (amounts in thousands) are based on our estimates and assumptions about these obligations, including their durations, anticipated actions by third parties and other factors. The enforceable and legally binding obligations we will actually pay in future periods may vary from those reflected in the table because the estimates and assumptions are subjective. See Note 9 of the Notes to Consolidated Financial Statements for discussion of the Company’s debt agreements. Payments Due by Period Total Less than 1 Year 1-3 Years 3-5 Years Over 5 Years Operating lease obligations (a) $ 6,958 $ 1,235 $ 1,651 $ 1,626 $ 2,446 Long term debt obligations 23,710 Total debt and leases 30,668 5,559 10,299 6,617 8,193 Purchase obligations (b) 2,119 2,119 - - - Total contractual obligations $ 32,787 $ 7,678 $ 10,299 $ 6,617 $ 8,193 (a) Includes a one-year and nine-year contract for nitrogen gas facility and equipment of approximately $0.3 million and $0.8 million, respectively, per year. (b) Purchase obligations include agreements to purchase goods or services that are enforceable and binding and that specify all significant terms, including fixed or minimum quantities to be purchased, fixed, minimum or variable price provisions and the approximate timing of the transactions. Purchase obligations exclude agreements that are cancelable at any time without penalty. SUPPLY CONTRACTS We are party to a long-term supply contract with our wind energy customer Vestas Wind Systems. In fiscal year 2013, 2012 and 2011, we reported net sales of $61.8 million, $86.6 million and $42.7 million to Vestas Wind Systems, which represented 44.0%, 46.5% and 28.1%, respectively, of our net sales. This was the only customer with whom we have a long-term supply agreement that represented greater than 10% of consolidated net sales during any of these three years. In fiscal 2011, we reported net sales of $15.8 million, which represented 10.4% of our total consolidated net sales to Saertex GMBH & Company, a manufacturer of fabrics for the composite industry, including materials for production of wind turbine blades. We do not have a long-term supply agreement with this customer. We entered into a supply agreement with Vestas Wind Systems in May 2007, which subsequently has been replaced with a new agreement. The contract as currently in effect obligates us to supply carbon fibers under a five-year delivery schedule, and a rolling three-year schedule as long as the supply agreement is in place. Under the agreement, Vestas provides us with annual forecasts of its supply requirements, and we receive binding orders for shipments on approximately a monthly basis. We are not guaranteed specific levels of sales under the agreement, and we are subject to liquidated damages if we are unable to perform our obligations under the agreement. In general, the agreement may be terminated by: (1) mutual agreement of the parties, (2) by either party with at least 60 months’ written notice, (3) by either party as a result of a material breach of the agreement that is not remedied within 30 days of receipt of notice of such breach, and (4) by either party in the event of the bankruptcy, insolvency, or change of control of the other party. 26 In our supply agreement with Vestas, we do not have post-shipment obligations other than that we warrant that our products are free from defects in design, materials, and workmanship at the time of delivery and that the products are produced in accordance with standard production and sales specifications stated in the agreements. The agreement states that the warranty shall continue for a period of five years from the date of delivery of the products. Legal Contingencies In September and October 2013, a total of 13 purported class actions arising out of the execution of the Merger Agreement were filed against Zoltek and Zoltek’s directors in the Circuit Court of St. Louis County, Missouri by purported shareholders of Zoltek. All but one of the lawsuits also named Toray and/or Merger Sub as defendants. The lawsuits allege, among other things, that (1) each of Zoltek’s directors breached his fiduciary duties to Zoltek’s shareholders in connection with approval of the transactions contemplated by the Merger Agreement, and (2) that Zoltek, Parent and Merger Sub aided and abetted Zoltek’s directors in such breaches of their fiduciary duties. The lawsuits seek, among other things, injunctive relief preventing the parties from completing the merger and directing the Zoltek directors to account to Zoltek and the purported class for all damages suffered as a result of the breaches of fiduciary duties and awards of attorneys’ fees and expenses for the plaintiffs. Zoltek has filed various motions to dismiss the actions against Zoltek and the individual directors of Zoltek, which motions are pending. The Circuit Court of St. Louis County, Missouri consolidated each of the actions described above under the caption In Re: Zoltek Companies, Inc. Shareholder Litigation on November 26, 2013. On November 27, 2013, the Court entered an order denying a motion filed by certain of the plaintiffs for expedited discovery. Cross Motions filed by the plaintiffs to designate lead plaintiffs and lead counsel are pending before the Court. On December 4, 2013, the Court entered an order appointing co-lead plaintiffs in the action, and in the same order, the Court appointed Goldenberg Heller Antognoli & Rowland, P.C. and Holloran White Schwartz & Gaertner LLP as interim co-lead counsel and appointed Wolf Haldenstein Adler Freeman & Herz LLP and Robbins Geller Rudman & Dowd LLP to the Plaintiffs’ Executive Committee. We believe that the lawsuits are without merit and intend to defend against them vigorously. There can be no assurance, however, with regard to the outcome of this litigation. Legal contingencies have a high degree of uncertainty. We establish reserves when losses from contingencies can be reasonably estimated and become probable. The reserves would reflect management’s estimate of the probable cost of ultimate resolution of the matters and are revised accordingly as facts and circumstances change and, ultimately, when matters are brought to closure. If any litigation matter is resolved unfavorably, the Company could incur obligations in excess of management’s estimate of the outcome, and such resolution could have a material adverse effect on the Company’s consolidated financial condition, results of operations or liquidity. As of September 30, 2013, Zoltek recorded no material legal reserves. Our contingent liabilities contain uncertainties because the eventual outcome will result from future events, and determination of current reserves requires estimates and judgments related to future changes in facts and circumstances, differing interpretations of the law and assessments of the amount of damages, and the effectiveness of strategies or other factors beyond our control. However, if actual results are not consistent with our estimates or assumptions, we may be exposed to gains or losses that could be material. CRITICAL ACCOUNTING ESTIMATES Certain of our accounting policies require our management to make difficult, subjective or complex judgments. All of the Company's accounting policies are in compliance with U.S. generally accepted accounting principles (“GAAP”). The Company considers the following policies to be the most critical in understanding the estimates, assumptions and judgments that are involved in preparing our financial statements, and the uncertainties that could affect our results of operations, financial condition and cash flows. ACCOUNTS RECEIVABLE COLLECTIBILITY The Company evaluates the collectability of our accounts receivable for each of our segments based on a combination of factors. In circumstances where we are aware of a specific customer's inability to meet its financial obligations to us (e.g., bankruptcy filing or substantial downgrading of credit), we record a specific reserve for bad debts against the amounts due reducing the net recognized receivable to the amount we estimate will be collected. For all other customers, we estimate reserves for bad debts based on the length of time receivables have been past due and our experience with collection. Our bad debt expense for accounts receivable was less than $0.1 million for fiscal 2013, $0.2 million for fiscal 2012 and less than $0.1 million for fiscal 2011. 27 STOCK-BASED COMPENSATION We measure compensation cost for all share-based awards at fair value. The fair value of stock options is determined using the Black-Scholes valuation model. The Company uses historical volatility for a period of time that is comparable to the expected life of the option. Fair value is recognized as expense over the service period, net of estimated forfeitures, using the straight-line method. INCOME TAXES The Company accounts for certain income and expense items differently for financial reporting and income tax purposes. Deferred tax assets and liabilities are determined based on the difference between the financial statement and tax basis of assets and liabilities applying enacted statutory tax rates in effect for the year in which the differences are expected to reverse. A valuation allowance is provided against certain deferred tax assets when realization of those assets is not considered to be more likely than not. We are subject to the jurisdiction of numerous tax authorities. Our operations in these different jurisdictions are generally taxed on income before taxes adjusted for various differences between tax law and GAAP accounting. Determination of taxable income in any jurisdiction requires the interpretation of the related tax laws and regulations and the use of estimates and assumptions regarding significant future events such as the amount, timing and character of deductions, permissible revenue recognition methods under the tax law and the sources and character of income and tax credits. Changes in tax laws, regulations, agreements and treaties, foreign currency exchange restrictions or our level of operations or profitability in each taxing jurisdiction could have an impact on the amount of income taxes that we provide during any given year. Our tax filings for various periods are subject to audit by the tax authorities in the jurisdictions in which we conduct business. TANGIBLE PROPERTY REGULATIONS In September 2013, the U.S. Treasury issued final Tangible Property Regulations (“TPR”) addressing the tax consequences associated with the acquisition, production, improvement and disposition of tangible property. The TPR are effective for tax years beginning on or after January 1, 2014, which for the Company is its fiscal year beginning October 1, 2014. The Company is evaluating the effects of the regulations, but does not believe that they will have a material impact on its consolidated financial statements. RECENT ACCOUNTING PRONOUNCEMENTS See Note 1 of the Notes to the Company's Consolidated Financial Statements. Item 7A. Quantitative and Qualitative Disclosures about Market Risk Foreign Currency Risk The consolidated balance sheets of the Company's international subsidiaries, Zoltek Zrt. and Zoltek de Mexico, were translated from Hungarian Forints ("HUF")and Mexican Pesos to US dollars, respectively, at the exchange rate in effect at the applicable balance sheet date, while its consolidated statements of operations were translated using the average exchange rates in effect for the periods presented. The related translation adjustments are reported as other comprehensive income (loss) within shareholders' equity. Gains and losses from foreign currency transactions of Zoltek Zrt. are included in the results of operations in other expenses. The Company views as long-term its investments in Zoltek Zrt. and Zoltek de Mexico. Zoltek Zrt. has a functional currency of the HUF. As a result, the Company is exposed to foreign currency risks related to this investment. The functional currency of Zoltek de Mexico is the US dollar. The Company does not currently employ a foreign currency hedging strategy related to the sales from Hungary or Mexico. Neither Hungary nor Mexico is considered to be a highly inflationary or deflationary economy. As of September30, 2013, the Company had a long-term loan to its Zoltek Zrt. subsidiary of $108million denominated in US dollars. The potential loss in value of the Company's net foreign currency investment in Zoltek Zrt. resulting from a hypothetical 10% adverse change in quoted foreign currency exchange rate of the HUF against the US dollar amounted to $10.8 million as of both September 30, 2013 and 2012. The Company does not expect repayment of the loan in the foreseeable future. As such, the Company considers this loan as a permanent investment. If the Company chose to cause Zoltek Zrt. to repay the loan, however, there could be negative financial statement consequences. In addition, Zoltek Zrt. routinely sells its products to customers located primarily throughout Europe in sales transactions that are denominated in foreign currencies other than the HUF. Also, Zoltek Zrt. has debt that is denominated in foreign currencies other than the HUF. As of September30, 2013, the Company had a long-term loan to its Zoltek de Mexico subsidiary. There is no potential loss in value of the Company's net foreign currency investment in Zoltek de Mexico resulting from an adverse change in quoted foreign currency exchange rate of the Mexican Peso against the US dollar at September 30, 2013 because Zoltek de Mexico’s functional currency is the US dollar. The Company does not expect repayment of the loan in the foreseeable future. As such, the Company considers this loan as a permanent investment. 28 Commodity Price Risk We are exposed to commodity price risk arising from changes in the market price of certain raw materials, such as ACN and utilities. Due to competition and market conditions, volatile price increases cannot always be passed on to our customers. Management assesses commodity price trends on a regular basis and adjusts purchasing accordingly. The Company does not currently utilize derivative instruments to hedge purchases of commodities. 29 Item 8. Financial Statements and Supplementary Data ZOLTEK COMPANIES, INC.
